ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-103, concluding that THOMAS A. GIAMAN-CO of RIDGEWOOD, who was admitted to the bar of this State in 1983, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.7(b) (conflict of interest), RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
*175It is ORDERED that THOMAS A. GIAMANCO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.